The opinion of the court was delivered by
West, J.:
The plaintiff sued in justice court to recover a balance of $180 for plans and specifications for a dwelling house for the defendant, alleging that the cost of the dwelling was to be about $6500. He recovered and the defendant appealed to the district court, where a jury was waived, and a trial resulted in a j udgment for the defendant, from which the plaintiff appeals.
It is undisputed that the parties contracted for certain plans and specifications to be made by the plaintiff, who is an architect, and that a certain payment was made, but the defendant’s contention is that it was expressly agreed that the plans and specifications were to be for a house which would not cost more than $5000 while those furnished called for a house costing about $6500, and were therefore of no use to him and not the kind he agreed to pay for. The entire testimony is brought up and we have examined it, and without indicating what our own verdict might be were we *93sitting as triers of fact we are unable to say that the conclusion reached below was unsupported by the evidence. No fault is found with the trial court’s view of the law that one who holds himself out as an architect thereby justifies his client in assuming that he can furnish plans and specifications for a building to cost about a given amount. The only point raised by the appeal is that the judgment is contrary to and unsupported by the evidence, and as already indicated we can not set aside the conclusion reached by the trial court.
The judgment is therefore affirmed.